Citation Nr: 1757420	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  10-08 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to include hypertension,
hypertensive heart disease, coronary artery disease, and ischemic heart
disease to include as due to herbicide exposure and as secondary to service
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2011, the Veteran was notified that he had not timely perfected his
appeal of the issue of service connection for a heart disability.  The statement of the case was sent on June 27, 2011, giving the Veteran until August 27, 2011 to file an appeal.  The substantive appeal was not received until September 19, 2011, and was therefore untimely.

However, the Board may accept a substantive appeal even if it is untimely as an
untimely substantive appeal is not a jurisdictional bar.  See Percy v Shinseki, 23
Vet. App. 37 (2009), see also Gonzalez-Morales v Principi, 16 Vet. App. 556, 557 (2003).  As the Board received testimony on the issue of service connection for a heart disability at the January 2012 hearing, the Board has accepted jurisdiction of the issue and will proceed with its adjudication

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VU) in January 2012.  A transcript of the hearing is associated with the claims file.

In April 2012 and February 2015, the Board remanded the Veteran's claim.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

The Veteran's current heart condition diagnosed as hypertensive heart disease and hypertension is not related to his service, to include herbicide exposure, and is not due to or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Entitlement to service connection for a heart condition, to include hypertension,
hypertensive heart disease, coronary artery disease, and ischemic heart
disease to include as due to herbicide exposure and as secondary to service
connected PTSD is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a heart condition.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

The Board previously remanded this claim in April 2012 and February 2015 for the agency of original jurisdiction (AOJ) to obtain outstanding medical treatment records as well as to obtain a medical opinion as to the etiology of the Veteran's heart condition.  Pursuant to the Board's remand instructions, outstanding medical treatment records were obtained and associated with the claims folder, and medical opinions were obtained as to the etiology of the Veteran's heart condition.  The Veteran's claim was most recently readjudicated via a March 2017 supplemental statement of the case (SSOC).    

Accordingly, the Board's remand instructions have been complied with regarding the claim on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in January 2012.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.
Service connection for a heart condition

The Veteran contends that he has a heart condition that is related to his service, to include in-service exposure to herbicides.  Service department records show the Veteran served in the Republic of Vietnam; thus, exposure to herbicides is conceded.  He alternatively contends that his heart condition is secondary to his service-connected PTSD.

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3)  and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including hypertension if manifest to a compensable degree within one year after discharge from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

The law provides that "a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307.  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. 
 § 3.307(a)(6)(iii), "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam to obtain the benefit of the presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309(e)  shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied.  The list of diseases associated with exposure to certain herbicide agents is as follows: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).

Direct and presumptive service connection

The Board notes that the record does not show any manifestations of hypertension or hypertensive heart disease during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with hypertension or hypertensive vascular disease until several years after his separation from active service.  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.  

As to a current disability, the Board notes that the medical evidence documents hypertensive heart disease and hypertension.  See, e.g., the May 2012 VA examination report. 

The Board also notes that the competent medical evidence of record does not demonstrate that the Veteran has had a diagnosis of coronary artery disease or ischemic heart disease or any other heart condition other than hypertensive heart disease and hypertension at any time during the pendency of this claim.  Crucially, the Veteran was afforded a VA examination in May 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with coronary artery disease or ischemic heart disease.    

The May 2012 VA examination report was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  The Board further notes that there is no medical evidence of record which indicates that the Veteran has coronary artery disease or ischemic heart disease.

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms, such as chest pain.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including chest pain), has presented no clinical evidence of a diagnosis of coronary artery disease or ischemic heart disease.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to a diagnosis of coronary artery disease or ischemic heart disease.  Such opinion requires specific medical training in the field of cardiology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of cardiology to render medical opinions, the Board must find that his contention with regard to a diagnosis of coronary artery disease or ischemic heart disease to be of minimal probative value and outweighed by the objective evidence which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).    Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current coronary artery disease or ischemic heart disease.

The competent evidence of record therefore does not substantiate a diagnosis of coronary artery disease or ischemic heart disease at any time during the pendency of the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

With regard to in-service disease or injury, the Veteran's service treatment records indicate no suggestion of treatment for or complaints of symptoms related to hypertension or hypertensive heart disease.  Indeed, his blood pressure reading on his September 1969 separation examination report was 132/82.  However, the Board acknowledges the Veteran's in-service exposure to herbicides during service in Vietnam.  While hypertension and hypertensive heart disease are not among the listed diseases that are presume to be related to exposure to herbicides under 38 C.F.R. § 3.309(e), service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Turning to the nexus requirement for service connection, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension and hypertensive heart disease were incurred in service.

In this regard, the Board notes that a VA examiner concluded in a May 2012 report after examination of the Veteran and review of his claims folder that the Veteran's hypertensive heart disease is secondary to his hypertension.  The examiner further concluded that it is less likely than not that the Veteran's hypertension was incurred in or caused by service, to include exposure to herbicides.  The examiner's rationale for his conclusion was based on his finding that there was a greater than 30 year delay from the Veteran's in-service exposure to herbicides to his initial diagnosis of hypertension.  Moreover, the examiner noted that there are multiple other causes of hypertension that are not related to service.  

The May 2012 VA examination report was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom, supra.

The Board notes that the National Academy of Sciences (NAS), in a 2006 and 2008 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549  (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  However, as discussed in detail above, the May 2012 VA examiner reviewed the Veteran's medical history, considered his complaints, and conducted an examination of the Veteran, and thereafter concluded that the Veteran's current hypertension is not related to his service.  The Board has therefore placed great probative value on the findings of the VA examiner.  As such, to the extent that the NAS study suggests a relationship between the Veteran's hypertension and his service, the Board finds that this is greatly outweighed in probative value by the examiner's opinion.  

To the extent the Veteran himself asserts his current hypertension and hypertensive heart disease are related to his service, the Veteran is competent to report that he has a current diagnosis (as that is documented in the record).  He is also competent to report that he has had symptoms since service.  However, hypertension and hypertensive heart disease were not noted during service.  Inasmuch as the blood pressure reading upon separation from service was normal, he did not have characteristic manifestations sufficient to identify the chronic disease entity, hypertension and hypertensive heart disease.  38 C.F.R. § 3.303(b).  The Board notes that the Veteran is competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the generally silent service records and his specific denial of high blood pressure prior to separation.  Further, the in-service blood pressure reading is more credible and more probative than his after-the-fact lay assertions.  The Board concludes that the Veteran's denial of pertinent symptoms is far more probative and credible than the lay evidence submitted in support of a claim for benefits.  The Board must find that his statements with regard to a nexus between his hypertension and hypertensive heart disease and service to be of minimal probative value and outweighed by the objective evidence.

As to the Veteran's belief that his current hypertension and hypertensive heart disease problems are related to his period of service, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the question of the cause of hypertension and hypertensive heart disease falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Consequently, his statements are not probative.  The Veteran has not been shown to have the requisite medical expertise to render a competent medical opinion regarding hypertension and hypertensive heart disease.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, the weight of the credible and probative evidence establishes that hypertension and hypertensive heart disease was not manifest during service or within one year of separation.  

Secondary service connection

As discussed above, the competent evidence establishes that the Veteran has hypertension and hypertensive heart disease.  See, e.g., the May 2012 VA examination report.  Additionally, the Veteran is currently service-connected for PTSD.     

Turning to the nexus requirement for service connection, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current hypertension and hypertensive heart disease is due to or aggravated by his PTSD and service connection is therefore not warranted on a secondary basis.

Specifically, the Veteran was afforded a VA examination in May 2012.  After examination of the Veteran and review of his claims folder, the VA examiner reported that the Veteran's hypertensive heart disease is secondary to his hypertension.  In a VA medical opinion dated April 2015, another VA examiner  concluded after review of the Veteran's medical history that it is less likely than not that the Veteran's hypertension is caused or aggravated by the PTSD.  The examiner's rationale for her conclusion was based on her review of medical literature which noted physiological responses (increase in heart rate, blood
pressure, tremor and other symptoms of autonomic arousal) to reminders of the
trauma that are a part of the DSM-IV definition of PTSD.  Further, multiple studies have shown that patients suffering from PTSD have increased resting heart rate, increased startle reaction, and increased heart rate and blood pressure as responses to traumatic slides, sounds and scripts.  However, the examiner reported that there is no clear causal link between PTSD and development of hypertension. Additionally, the Veteran has known risk factors of hypertension which include obesity and alcohol abuse.  In terms of aggravation, the Veteran's blood pressure readings have responded well to medication and currently are normotensive.  Regarding the Veteran's hypertensive heart disease, another VA examiner concluded in a December 2016 reported that it is less likely than not that the Veteran's hypertensive heart disease is caused or aggravated by the PTSD.  The examiner's rationale for his conclusion was based on his finding that although patients with PTSD may have transient elevated pulse and blood pressure in response to adrenaline surges during attacks, the Veteran's condition of hypertensive heart disease is caused by long standing uncontrolled hypertension. Moreover, there is no medical evidence to support a causal link between PTSD causing hypertensive heart disease. Also, as the April 2015 VA examiner indicated, there is no literature to suggest a worsening effect on hypertension due to PTSD. 

The May 2012, April 2015, and December 2016 VA medical reports were based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom, supra.

The Board observes that the Veteran has contended that his hypertension and hypertensive heart disease is secondary to his PTSD.  The Board notes that the Veteran is competent to report that he has been diagnosed with hypertension and hypertensive heart disease.  However, to the extent the Veteran proffers this information as a positive nexus between his hypertension and hypertensive heart disease and PTSD, the Board finds that such an opinion is outweighed by the evidence of record, in particular the VA examination reports which were based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationales.  Therefore, this lay evidence is accorded little probative value.    

Here, the preponderance of the evidence is against the claim and there is no doubt to be resolved. 

Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a heart condition, to include hypertension, hypertensive heart disease, coronary artery disease, and ischemic heart disease to include as due to herbicide exposure and as secondary to service connected PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a heart condition, to include hypertension,
hypertensive heart disease, coronary artery disease, and ischemic heart
disease to include as due to herbicide exposure and as secondary to service
connected PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


